Citation Nr: 1139984	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  05-04 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for residuals of squamous cell lung cancer, status post right upper lobectomy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran retired in June 1970 with 22 years of active duty service. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2003 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for residuals of squamous cell lung cancer, status post right upper lobectomy, and assigned a 0 percent rating, effective from February 15, 2002. In March 2007, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge. 

In August 2007, this matter was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development. In the August 2007 remand, the Board noted that the Veteran had a postoperative scar as a residual of his February 1996 right upper lobectomy. Although not formally certified as an issue on appeal, the Board directed that the issue of entitlement to a compensable rating for a postoperative scar as a residual of a right upper lobectomy be considered by the RO.  By September 2009 rating decision, the RO granted service connection for a scar as a residual of status post right upper lobectomy, and assigned a 0 percent rating, effective May 31, 2002. The issue of the proper compensation for such scar is not before the Board at this time, as there is no evidence of a timely notice of disagreement having been received. 

The Board had previously decided the matter of the appropriate initial rating for the Veteran's service-connected right upper lobectomy. However, that decision was vacated by the United States Court of Appeals for Veterans Claims (Court) in March 2011, and the matter was remanded to the Board. The Board subsequently remanded the case to the RO in May 2011 for an additional examination and readjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002). 


FINDINGS OF FACT

1. The preponderance of the evidence shows that the Veteran does not have any restrictive impairment resulting from his service-connected status post right upper lobectomy. 

2. The Veteran's squamous cell lung cancer was treated in 1996 through a right upper lobectomy, and there is no evidence of any recurrent active pathology. 


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's service-connected residuals of squamous cell lung cancer, status post right upper lobectomy, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6819 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 


I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183   (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) , as amended, 73 Fed. Reg. 23,353  (April 30, 2008). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted. Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC). Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm. Sanders v. Nicholson, 487 F.3d 881   (2007). However, the U.S. Supreme Court (Sup. Ct.) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of a decision of the Board, a court shall take due account of the rule of prejudicial error. The Supreme Court in essence held that - except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b)  by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2005 that addressed the notice elements. The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. The Board also notes that the RO sent the Veteran letters in March and December 2006 informing him of how disability ratings and effective dates are assigned. See Dingess v. Nicholson, supra. Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case. See Sanders v. Nicholson, supra. 


It must also be noted that the Court-adopted Joint Motion did not identify any defect in the Board's December 2009 decision regarding the notification provisions of the VCAA.  Nor did the parties or the Court itself identify and deficiencies with respect to VCAA notice compliance on the part of VA.  The reason for remand, as stated in the Joint Motion, as adopted by the Court, was the Board's failure to fulfill the VCAA's duty to assist the veteran.  Although the Court's March 2011 Order serves to vacate the Board's December 2009 denial and its legal efficacy, the Board's prior discussion nonetheless remains a matter of record, and one which was clearly provided to the Veteran.  Examination of the now-vacated decision reveals that the Board clearly articulated the VCAA's notification requirements to the veteran.  Thus, the Board concludes that all required notice has been given to the Veteran. 

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim. The RO has obtained VA treatment records and has scheduled several VA examinations, including the most recent one - in May 2011 - to determine the severity of his service-connected lung disability. The Board finds that the duty to provide a VA examination has been satisfied.  The most recent VA examination included a review of the claims folder and a history obtained from the Veteran, and an opinion as to the degree of impairment due to the service-connected disability based upon the findings and medical knowledge. 

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim. Smith v. Gober, 14 Vet. App. 227   (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra. 

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA. Therefore, no useful purpose would be served in remanding this matter for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran. The United States Court of Appeals for Veterans Claims has held that such remands are to be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). The action ordered by the Court in May 2011 has been completed through the Board's May 2011 remand. The RO complied with the Board's remand by performing the action ordered in it. 

II. Factual Background

Private treatment records show that in February 1996, the Veteran underwent right upper lobectomy with mediastinal lymph node dissection for treatment of squamous cell carcinoma of the right upper lobe. 

On VA examination in November 2002, the Veteran complained of shortness of breath after he walked more than 1/2 of a block. He did not take any medication for his pulmonary disease. The diagnoses were emphysema/severe COPD and squamous cell lung cancer of the right upper lobe lung, status post right upper lobectomy. On pulmonary function testing (PFT), the spirometry data was considered acceptable and revealed a moderate obstructive ventilatory impairment and pulse oximetry was normal. 

On VA examination in April 2003, the Veteran reported no recurrence of his lung cancer, and that he had been prescribed no medications for treatment of his lung condition. PFT studies done in April 2003 showed FEV-1/FVC was significantly reduced, consistent with severe obstructive ventilatory impairment, and when compared with PFT studies done in November 2002, showed no significant difference in spirometry values. The impression was that the Veteran had chronic obstructive pulmonary disease/emphysema, and that the FEV1 was most reflective of this disease process. 

In a statement dated in August 2005, the Veteran reported he had a dramatic decrease in his breathing capacity because of the removal of his right upper lung lobe. 

In a letter dated in October 2007, the Veteran's private primary care physician, Dr. Gary Bernard, reported treating the Veteran since December 2004, and noted that the Veteran had severe chronic obstructive pulmonary lung disease and had a right upper lobectomy in 1996. Dr. Bernard noted that the Veteran had severe shortness of breath with any exertion, and had used several bronchodilator medications, including currently using Spiriva and Advair. The Veteran had just completed a full pulmonary function study that demonstrated severe lung impairment. Dr. Bernard "strongly believed" that the Veteran's right upper lobe lobectomy had "added to his lung condition, and his ongoing shortness of breath". Dr. Bernard acknowledged that the Veteran had severe COPD, but also indicated that "removal of a portion of the lung contributes to his breathing impairment". 

A summary of a private PFT conducted in October 2007 reported that the Veteran's PFT was incomplete and that spirometry showed a severe obstructive ventilatory defect without much improvement to bronchodilators. 

On VA examination in September 2009, the Veteran reported having dyspnea with exertion, and being able to walk 1/4 to 1/2 mile before stopping. He mowed the yard with a self-propelled mower, trimmed the bushes, and blew the leaves, and claimed his back gave out before he became short of breath. With regard to the Veteran's residuals of his status post lobectomy, the course since onset was noted as "stable", and it was noted that he used vasodilators for current treatment. A chest x-ray showed evidence of previous right chest surgery with multiple surgical metallic clips plus minimal diminished volume of the right lung, and no residual or recurrent tumor identified. The chest x-ray impressions were evidence of previous right chest surgery, hyperinflation/COPD, and there was no evidence of active disease. The impressions of the pulmonary function testing were moderately severe COPD based on reduced FEV1/FVC, FEV1, and FEF 25-75; good response to bronchodilators; reduced diffusing capacity; reduced DLCO in combination with findings of OVD suggests a component of emphysema. 

Further, on the September 2009 VA examination, the diagnoses included squamous cell carcinoma status post right upper lobe lobectomy, and moderately severe COPD with emphysema, not due to squamous cell carcinoma status post right upper lobe lobectomy, but likely due to smoking. The examiner noted that the Veteran's disability had significant effects on his occupational activities, including decreased mobility, lack of stamina, and weakness or fatigue. The examiner opined that in the setting of the Veteran's moderately severe COPD, it would be with resort to mere speculation to report residuals solely attributable to the diagnosis squamous cell carcinoma, status post right upper lobe resection, February 1996, and cited as rationale medical literature review, medical records review, and clinical experience. The examiner also opined that there was "no objective evidence to support a claim that the 1/14/09 PFTs reflect squamous cell carcinoma s/p right upper lobe lobectomy 2/96". The examiner further opined that "[s]tatus post lobectomy would more likely cause a restrictive defect" and that "with normal FVC and TLC, there is no objective evidence of restriction". 

Another VA examination was conducted in May 2011. On pulmonary function testing, post-bronchodilator FEV1 was 87 percent of predicted; FEV1/FVC was 81 percent of predicted; and DLCO was 65 when corrected for volume. The examiner stated that the Veteran's reduced DLCO was due to COPD and not due to the service-connected squamous cell lung cancer status post right upper lobectomy. The examiner stated that the decreased FEV1, FEV1/FVC, and reduced DLCO along with increased total lung capacity are consistent with and more likely than not represented impairment from the Veteran's COPD/emphysema with hyperinflation. She stated that it was unlikely that the findings on pulmonary function testing represent the Veteran's service-connected status post right upper lobectomy. She cited her medical literature review, medical record review, and clinical experience. She stated that COPD/emphysema causes obstructive ventilatory dysfunction and that a right upper lobectomy would not result in obstructive dysfunction. Instead, it could potentially cause a restrictive ventilatory defect. However, there was no objective evidence of a restrictive ventilatory defect, as evidenced by increased instead of decreased total lung capacity on testing. None of the pulmonary function test results represented impairment resulting from the service-connected lobectomy.  She stated that a lung resection such as the Veteran had does not cause or result in an obstructive ventilatory defect or COPD, and that smoking is the leading cause of COPD.  She found that the Veteran's COPD was more likely than not due to his chronic and active smoking. There was no speculation as to the findings of the current pulmonary function tests. They were considered to be most likely representative of the Veteran's non-service-connected COPD/emphysema, and unlikely to represent the Veteran's service-connected right upper lobectomy.  

III. Analysis

The Veteran contends that he is entitled to a compensable disability rating for residuals of his service-connected lung cancer. He essentially reports symptoms of shortness of breath that impair his activities, for which he uses various medications. 

1. Preliminary Medical Question

The Board notes that as an initial matter, we must address a preliminary medical question. As noted above, in August 2007, and again in March 2011, the Board remanded this matter to resolve the medical question as to whether the Veteran's compensable pulmonary impairment is attributable to the service-connected restrictive lung disease (the lobectomy) or to the nonservice-connected obstructive lung disease. The Veteran was to be scheduled for a VA examination and the examiner was to provide an opinion as to which of the PFT results likely represent impairment resulting from the service-connected lung disability and which PFT results likely represent impairment due to nonservice-connected lung disorders such as chronic obstructive pulmonary disease/emphysema. 

The Board must also consider whether development as requested by the August 2007 and March 2011 Board remands has been fulfilled. Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). In that regard, the Board notes that the Veteran underwent a VA examination in September 2009, in which the examiner provided an opinion which the Board feels substantially complied with the terms of the Board's remand as to any relationship between the Veteran's compensable lung disability and his service-connected residuals of squamous cell lung cancer, status post right upper lobectomy. However, another more definitive opinion was requested in March 2011 and furnished in May 2011. Compliance with the Board's orders is present.

With regard to this medical question, the Board notes that there are conflicting medical opinions of record - one from the Veteran's private primary physician, Dr. Bernard, which tends to support the Veteran's claim, and two from VA examiners in 2009 and 2011, which go against the Veteran's claim. Where the record contains both positive and negative evidence, it is the responsibility of the Board to weigh the credibility and probative value of the medical opinions, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so). The Board is mindful that we must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans, supra. The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). 

With regard to Dr. Bernard's October 2007 letter, while he reported treating the Veteran as a primary care physician since 2004, there was no indication that he reviewed the Veteran's claims folder (or any other medical evidence regarding the Veteran's service-connected lung disability). Moreover, Dr. Bernard acknowledged the Veteran's COPD, severe shortness of breath, and PFTs which showed severe lung impairment, and opined that that his right upper lobe lobectomy had "added to his lung condition, and his ongoing shortness of breath", but provided no commentary as to any restrictive component of the Veteran's service-connected lung cancer and no commentary as to what portion, if any, of the impairment shown on the PFTs may be attributed to the service-connected lung cancer. In that regard, the Board notes that the Veteran's residuals of right upper lobe lobectomy are rated under Diagnostic Code 6844, which criteria is based on PFTs. Thus, the Board finds Dr. Bernard's opinion to be of little probative value in this matter. 

With regard to the VA examiner's opinion from September 2009, the Board notes that the examiner opined that in the setting of the Veteran's moderately severe COPD, it would be with resort to mere speculation to report residuals solely attributable to the diagnosis squamous cell carcinoma, status post right upper lobe resection. The examiner also explained that the results of the PFT showed moderately severe COPD based on reduced FEV1/FVC, FEV1, and FEF 25-75 and that reduced DLCO in combination with findings of OVD suggested a component of emphysema. Finally, the examiner addressed the restrictive portion of the Veteran's lung disability, and opined that "[s]tatus post lobectomy would more likely cause a restrictive defect" and that "with normal FVC and TLC, there is no objective evidence of restriction". Furthermore, the VA examiner in 2011 also reviewed the Veteran's claims folder and examined him and indicated that a right upper lobectomy would not cause obstructive dysfunction.  She indicated that such a lobectomy could potentially cause a restrictive ventilatory defect, but that there was no objective evidence of such per the pulmonary function tests, which showed an increased instead of a decreased total lung capacity.  Thus, no pulmonary function test results represented impairment resulting from the Veteran's service-connected status post right upper lobectomy.  Thus, the Board finds the VA examiners' opinions to be more probative and persuasive as they included a review of the claims folder, supporting rationale, and explanations addressing the restrictive element as being related to the Veteran's service-connected lung disability, and the lack of evidence of restriction on the PFTs.

The 2011 Joint Motion questioned the probative value of the 2009 examiner.  As noted by the Board previously and again above, that opinion, although not perfectly worded, was sufficient.  As part of the Remand actions, the VA examiner in 2011 was asked to consider and reconcile the 2009 VA opinion as needed.  The VA examiner in 2011 stated there was no speculation as to the findings shown on the PFTs, and clearly stated the findings most likely represent the nonservice-connected COPD and emphysema and unlikely represent the service-connected status post right upper lobectomy.  The 2011 opinion is explicit and clear, requiring no clarification. 


2. Entitlement to Compensable Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4. When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 . Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 . 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). These regulations include, but are not limited to, 38 C.F.R. § 4.1 , which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2 , which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58   (1994). However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999). Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The record reflects that in February 1996 the Veteran underwent right upper lobectomy with mediastinal lymph node dissection for treatment of squamous cell carcinoma of the right upper lobe. In a May 2003 rating decision, he was granted service connection for residuals of squamous cell lung cancer, status post right upper lobectomy, and assigned a 0 percent evaluation, effective from February 15, 2002, the date of his claim. 

The Veteran's lung cancer was initially evaluated utilizing the rating criteria found at 38 C.F.R. § 4.97, Diagnostic Code (DC) 6819. Under DC 6819, all malignant neoplasms in any specified part of the respiratory system, except for skin growths, are rated as 100 percent disabling. A Note to DC 6819 specifies that: a rating of 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure. Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter. If there has been no local recurrence or metastasis, rate on residuals. 38 C.F.R. § 4.97, DC 6819. 

The Board notes that the Veteran was never assigned a 100 percent rating for his service-connected residuals of squamous cell lung cancer, status post right upper lobectomy, because he did not file a claim for such until 2002 - approximately 6 years after his treatment (a right upper lobectomy) for his squamous cell lung cancer. The Veteran nevertheless pursues a compensable rating for the residuals of his service-connected residuals of squamous cell lung cancer, status post right upper lobectomy. 

Effective October 6, 2006, VA amended 38 C.F.R. § 4.96  to add provisions that clarify the use of PFTs in evaluating respiratory conditions. A new paragraph (d) to 38 C.F.R. § 4.96 , entitled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" includes a provision requiring PFTs to evaluate respiratory conditions except in certain situations. When the PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case. 38 C.F.R. § 4.96 (d)(3) . 

When rating post-surgical residuals (lobectomy, pneumonectomy, etc.) under DC 6844, the current version of the General Rating Formula for the Respiratory System, Restrictive Lung Disease provides that a 10 percent evaluation is warranted when FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or DLCO (SB) 66 to 80 percent predicted. 

In this case, as explained above, the competent evidence reflects that the Veteran's service-connected residuals of squamous cell lung cancer, status post right upper lobectomy, could cause a restrictive defect.  However, PFT findings were found to show no objective evidence of restriction. Although the Veteran's PFTs have consistently indicated results indicative of a rating in excess of 10 percent under DC 6844, the past VA examinations and the September 2009 and May 2011 VA examiners' opinions indicate that the PFT results are attributable to the Veteran's COPD and emphysema and not to his residuals of lung cancer. The Board notes that under 38 C.F.R. § 4.96(d)(3), if an examiner explains why PFTs are not a valid indication of respiratory functional impairment in a particular case, then the disorder need not be evaluated based on PFTs that are not consistent with clinical findings. Further, as explained above, the Board finds that there is no evidence to support findings that would contradict the 2009 or 2011 VA examiners' opinions regarding the restrictive component of the Veteran's lung disability. Consequently, a compensable rating is not warranted under 38 C.F.R. § 4.97 , DC 6844. 

In sum, the Board finds that the preponderance of the evidence shows that the Veteran's service-connected lung cancer was successfully treated in 1996 through a right upper lobectomy. There is no evidence of any recurrent active pathology. While the Veteran's service-connected residuals of squamous cell lung cancer, status post right upper lobectomy, could cause a restrictive defect, this has not been shown on the PFTs and all impairment shown has been attributed to non-service-connected disabilities by a preponderance of the evidence. For all the foregoing reasons, the claim on appeal must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of a compensable rating at any point during the period in question, that doctrine is not applicable. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Fenderson, supra; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990). 

3. Extraschedular Consideration

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made. 38 C.F.R. § 3.321(b)(1) . There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id.  In the present case, the Veteran has not alleged and the record does not show that his service-connected lung disability caused marked interference with his employment. Also, there is no indication he has been frequently hospitalized due to his lung cancer. Thus, referral for the assignment of an extraschedular disability rating is not warranted. 








	(CONTINUED ON NEXT PAGE)
ORDER

An initial compensable rating for residuals of squamous cell lung cancer, status post right upper lobectomy is denied. 





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


